FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the second office action on the merits in response to the above identified patent application filed on 04/27/2020. Applicant has amended claims 1-2, 5-6, 9-10, 13-14, and 16; cancelled claims 11-12 and 17-20; and added claims 21-26. Claims 10 and 13-16 remain withdrawn from consideration. Claims 1-9 and 21-26 are pending and examined.

Election/Restrictions
Newly submitted claims 23-26 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Independent claim 23 is directed to a combustor that requires “a combustor outer shell”, “a combustor inner shell”, and “a bulkhead shell”. The combustor outer shell is coupled to the outer combustor panel, and the combustor inner shell is coupled to the combustor inner shell, thereby requiring the combustor to have a double-walled liner configuration. Furthermore, this combustor also requires a bulkhead shell, which is typically coupled to a hood of the combustor.
This is in contrast to independent claim 1, which does not require “a combustor outer shell”, “a combustor inner shell”, or “a bulkhead shell”. The combustor of claim 1 may be directed to that of a single-walled liner configuration, which is different from a double-walled liner configuration. The combustor of claim 1 may also be directed to that of a single-walled bulkhead configuration (i.e. the bulkhead having no “hood”).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  s 23-26 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 1-9 and 21-22 are being examined.

Drawings
The drawings were received on November 12, 2021.  These drawings are acceptable.

Claim Objections
Claim 7 is objected to because of the following informalities:
Claim 7, line 2: “at least one a nickel based alloy” is believed to be in error for --at least one of a nickel based alloy”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 21-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hucker (US 2020/0309374 A1).
Regarding claim 1, Hucker teaches (Figure 4) a combustor (16 – Figure 1), comprising:
an outer combustor panel (38);
an inner combustor panel (36) radially inward of the outer combustor panel (38);
a bulkhead panel (left half of 34 – see annotated Figure 4 on next page) extending radially between the outer combustor panel (38) and the inner combustor panel (36), the bulkhead panel including an outer flange and an inner flange (see annotated Figure 4 on next page), wherein the outer flange extends axially and aft from an outer diameter of the bulkhead panel, and wherein the inner flange extends axially and aft from an inner diameter of the bulkhead panel (as shown by annotated Figure 4, the outer and inner flanges extend to the right from a top/bottom portion of the bulkhead panel);
an outer spacer (84) contacting and compressed (inherent, due to the pressure differences between the inside and outside of the combustor) located between an exterior surface of the outer flange (top surface of right half of 34) of the bulkhead panel and an interior surface (see annotated Figure 4 on next page) of the outer combustor panel (38); and
an inner spacer (70) contacting and compressed located between an exterior surface of the inner flange (bottom surface of right half of 34) of the bulkhead panel and an interior surface (see annotated Figure 4 on next page) of the inner combustor panel (36).

    PNG
    media_image1.png
    893
    695
    media_image1.png
    Greyscale

Regarding claim 2, Hucker teaches the invention as claimed and as discussed above for claim 1, and Hucker further teaches (Figure 4) the outer spacer (84) applies a first biasing force in a radially inward direction against the exterior surface of the outer flange, and wherein the inner spacer (70) applies a second biasing force in a radially outward direction against the exterior surface of the inner 
The limitations “applies a first biasing force in a radially inward direction against the exterior surface of the outer flange” and “applies a second biasing force in a radially outward direction against the exterior surface of the inner flange” are statements of intended use and the structure of the device as taught by Hucker can perform the function. It has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114.
It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The structure of the applied prior art, being similar to the structure of the present application, as claimed and disclosed, the two structures will obviously function the same under similar circumstances.
Regarding claim 3, Hucker teaches the invention as claimed and as discussed above for claim 2, and Hucker further teaches (Figure 4) a first forward end (left end of 38) of the outer combustor panel (38) is located in a first groove (p. [0117], ll. 7-9: “Alternatively, the second mating feature 90 may comprise a recess/cavity, this may cooperate with a corresponding protrusion on the outer liner 38”) 76 is a cavity, the inner liner 36 may comprise a protrusion to cooperate with the cavity on the inner support ring 70”) defined by the inner spacer (70).
Regarding claim 4, Hucker teaches the invention as claimed and as discussed above for claim 1, and Hucker further teaches (Figure 4) the bulkhead panel (left half of 34) defines a swirler opening (44).
Regarding claim 5, Hucker teaches the invention as claimed and as discussed above for claim 4, and Hucker further teaches (Figure 4) the bulkhead panel (left half of 34) is formed of a ceramic matrix composite (p. [0067], ll. 1-2: “The bulkhead 34 may comprise a Ceramic Matrix Composite (CMC)”).
Regarding claim 6, Hucker teaches the invention as claimed and as discussed above for claim 5, and Hucker further teaches (Figure 4) the ceramic matrix composite extends continuously and without interruption from an interior surface of the bulkhead panel (left half of 34) to an exterior surface of the bulkhead panel and from the swirler opening (44) to an outer perimeter of the bulkhead panel (this follows from p. [0067], ll. 1-2, since the entire bulkhead may comprise of the ceramic matrix composite).
Regarding claim 21, Hucker teaches the invention as claimed and as discussed above for claim 1, and Hucker further teaches (Figure 4) the exterior surface of the outer flange (top surface of right half of 34) radially overlaps (shown by the right-most portion of 34 being underneath panel 38) the interior surface (see annotated Figure 4 on page 5) of the outer combustor panel (38), the outer spacer (84) being configured to maintain a first radial distance between the exterior surface of the outer flange (top surface of right half of 34) and the interior surface of the outer combustor panel (38), and wherein the first radial distance between the exterior surface of the outer flange (top surface of right half of 34) and the interior surface of the outer combustor panel (38) creates a first axial flow path (as shown by cavity 92 extending radially to the top surface of right half of 34) between the outer flange (right half of 34) and the outer combustor panel (38).
Regarding claim 22, Hucker teaches the invention as claimed and as discussed above for claim 21, and Hucker further teaches (Figure 4) the exterior surface of the inner flange (bottom surface of right half of 34) radially overlaps (shown by the right-most portion of 34 being above panel 36) the interior surface (see annotated Figure 4 on page 5) of the inner combustor panel (36), the inner spacer (70) being configured to maintain a second radial distance between the exterior surface of the inner flange (bottom surface of right half of 34) and the interior surface of the inner combustor panel (36), and wherein the second radial distance between the exterior surface of the inner flange (bottom surface of right half of 34) and the interior surface of the inner combustor panel (36) creates a second axial flow path (as shown by cavity 78 extending radially to the bottom surface of right half of 34) between the inner flange (right half of 34) and the inner combustor panel (36).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hucker (US 2020/0309374 A1), in view of Proscia (US 2018/0094814 A1).
Regarding claim 7, Hucker teaches the invention as claimed and as discussed above for claim 5, except for at least one of the outer combustor panel or the inner combustor panel being formed of at least one a nickel based alloy or a cobalt based alloy.
Proscia teaches (Figure 2) an outer combustor panel (72A and 72B) or the inner combustor panel (74A and 74B) is formed of at least one a nickel based alloy or a cobalt based alloy (p. [0066], ll. 6-9: “Each of the liner panels 72, 74 may be generally rectilinear and manufactured of, for example, a nickel based super alloy, ceramic or other temperature resistant material”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hucker by forming at least one of the outer combustor panel or the inner combustor panel of at least one of a nickel based alloy or a cobalt based alloy, because it has been held that the selection of a known material (in this case, at least one of a nickel based alloy or a cobalt based alloy) based on its suitability for its intended use (providing a temperature resistant material) would have been an obvious extension of prior art teachings, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), MPEP 2144.07.
Furthermore, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hucker (US 2020/0309374 A1), in view of Bennett (US 2017/0191664 A1).
Regarding claim 8, Hucker teaches the invention as claimed and as discussed above for claim 5, except for a bulkhead shell located forward the bulkhead panel, wherein the bulkhead shell defines a 
Bennett teaches (Figures 4 and 5) a bulkhead shell (120) located forward a bulkhead panel (122), wherein the bulkhead shell (120) defines a plurality of effusion openings (150) configured to direct a flow of fluid toward an exterior surface (154) of the bulkhead panel (122).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hucker by including a bulkhead shell located forward the bulkhead panel, wherein the bulkhead shell defines a plurality of effusion openings configured to direct a flow of fluid toward an exterior surface of the bulkhead panel, in order to pass airflow to impinge and cool the bulkhead panel, as taught by Bennett (p. [0033], ll. 4-7).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hucker (US 2020/0309374 A1), in view of Dean (US 6,434,926 B1).
Regarding claim 9, Hucker teaches the invention as claimed and as discussed above for claim 5, except for a ratio of an axial length of the outer flange to a radial distance between the outer flange and the swirler opening being between 0.5:1 and 1.5:1.
Dean teaches (Figure 2) a similar bulkhead panel (13) comprising an axial length of the outer flange (42). The extension of the outer flange (42) along the axial direction would define a gap (60) with the outer liner (11) for permitting adequate circulation of air. Therefore, the axial length is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).
In this case, the recognized result is that the amount of air circulation can be controlled in a design stage in order to provide a specific degree of cooling air for the bulkhead (Col. 3, ll. 15-16).
Therefore, since the general conditions of the claim, i.e. that the axial length of the outer flange can be controlled in a design stage to provide a specific degree of circulation of air and cooling for the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Furthermore, the Examiner additionally notes that "[I]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).

Response to Arguments
Applicant's arguments filed November 12, 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that “Hucker does not disclose or contemplate compressing outer support ring 84 between mating feature 86 and second liner 36, as compression tends to prevent lateral movement of the bulkhead”, the cavities/grooves in Hucker are designed to allow for relative differences of thermal expansion between the bulkhead and support rings, as evidenced in p. [0124], ll. 10-12 of Hucker. When the amount of thermal expansion exceeds the cavity/groove size, the bulkhead 
Applicant’s argument of claim 23 are moot due to the fact that claim 23 is directed to a different invention from Applicant’s election by original presentation. As such, claim 23 has been withdrawn from consideration as being directed to a non-elected invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY NG/               Examiner, Art Unit 3741                                                                                                                                                                                         
/ARUN GOYAL/               Primary Examiner, Art Unit 3741